Citation Nr: 1501928	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease status post coronary percutaneous angioplasty (claimed as heart disorder). 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The appellant had periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) in the United States Army Reserves, to include a period of ACDUTRA from April 25, 2001 to May 12, 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico.  Jurisdiction of this matter is currently with the RO located in St. Petersburg, Florida.

This matter was previously before the Board in October 2011 at which time it was remanded for additional development.  In a February 2014 decision, the Board denied the appellant's claim.  The appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a Joint Motion for Vacatur and Remand and July 2014 Court Order, the decision was vacated and remanded for further development consistent with the Joint Motion.  The case is now returned to the Board.

In November 2014, the appellant's representative submitted additional evidence along with a waiver of review by the agency of original jurisdiction.  38 U.S.C.A. § 20.1304 (2014).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the appellant's claim.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

Resolving all reasonable doubt in the appellant's favor, coronary artery disease  
status post coronary percutaneous angioplasty was first manifested during a period of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease status post coronary percutaneous angioplasty have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as cardiovascular-renal disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury in the line of duty.  See 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22) ; 38 C.F.R. §3.6(c) .

While certain chronic diseases that are set forth in 38 C.F.R. § 3.309(a), including are also generally subject to a presumption of in-service incurrence if manifest to a compensable degree within one year after active service, this does not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

As detailed in the Introduction, the appellant had service in the United States Army Reserves with periods of INACDUTRA and ACDUTRA, including a period of ACDUTRA from April 25, 2001 to May 12, 2001.  

The appellant contends that he currently has a cardiac disorder that is directly related to an incident that initially occurred while he was serving on ACDUTRA in the Army Reserve.  Specifically he asserts that On May 5, 2001, while he was "active" he had chest pain and was taken to a military medical facility where he was evaluated and given medication for his heart.  He stated that he was in "quarters" for four days and given nitroglycerin daily.

Service treatment records show that on May 5, 2001, while on ACDUTRA, the appellant arrived at the medical clinic with complaints of chest pain since 3:00 a.m., which he described as a burning sensation and pain in the center of the chest.  He reported that he was working with cement and a bag of cement broke and he inhaled it, causing him respiratory problems.  He also indicated that he had been taking medication for the preceding seven days for a "[b]ad [c]old."  An electrocardiogram (EKG) was within normal limits.  It was noted that the pain was relieved and the appellant was transferred to a civilian hospital for chest x-rays.  He left that medical facility accompanied by two fellow servicemen in a military ambulance.  Chest x-ray results showed no cardiology or pulmonary conditions.  
A May 2001 Statement of Medical Examination and Duty Status includes a medical opinion that indicates that the appellant's injury was likely to result in a claim against the government for future medical care and the injury was incurred in the line of duty.  The examiner determined that a temporary disability may result.  The details of the accident were reported as the appellant inhaled cement powder the prior day, for which he might develop chest pain, nasal secretion, back pain, and shortness of breath.   

A review of service treatment records and Reports of Medical Examination and History prior to May 2001, revealed no abnormalities of the heart.  Reports of Medical Examination dated in January 1978, January 1982, January 1986, October 1988, March 1991 and September 1996  show that the appellant's blood pressure readings were: 110/70, 110/70, 120/80, 104/78, 110/80 and 100/76, respectively.  A cardiovascular risk screening report dated in January 1992 that the appellant's serum cholesterol levels were over "240 mg/dl (against current Army standards)."  It was further noted that the appellant should undergo cardiovascular screening.  In a cardiovascular risk screening report dated in December 1996, the appellant's serum cholesterol level of 281 mg/dl was identified as a risk factor for possible future cardiovascular problems in asymptomatic individuals.  

On February/March 2002 Report of Medical Examination, a clinical evaluation of the heart was normal.  The appellant's blood pressure was 120/70.  A March 2002 Report of Medical History shows that the appellant indicated that he had pain and pressure in his chest; palpitation, pounding heart or abnormal heartbeat; heart trouble or murmur; and high or low blood pressure.  He indicated that these problems began at summer camp in Guatemala, and that he was in a military hospital in Guatemala.  The examiner summarized the appellant's strong family history of coronary artery disease and his complaints of chest pain the preceding summer.  A March 2002 EKG showed "mild Q waves afv 3."  The examiner noted that the appellant needed an evaluation by cardiology.  

In September 2002, the appellant presented with acute myocardial infarction and recurrent chest discomfort.  He underwent a left heart catheterization, which confirmed the existence of severe right coronary artery (RCA) stenosis (culprit vessel) with moderate LAD and circumflex disease.  It was noted in a consultation report from Pravia Hospital dated in October 2002 that the appellant redeveloped chest pain, which he described as an oppressive stabbing type of pain associated with shortness of breath and increased heart rate for which he was again hospitalized.  

Subsequent treatment records include findings of myocardial infarction, coronary artery disease, unstable angina, hypertension, hypertensive heart disease, and continued complaints of chest pain and discomfort.  The appellant had coronary bypass surgery in June 2008.  

On VA examination in November 2006 the appellant reported that he had no history of heart disease prior to active service in May 2001.  He further stated that in September 2002, he suffered a massive myocardial infarction and was taken to Pavia Hospital where an angioplasty was performed.  He reported that he was under treatment for hypertension, which was diagnosed after the infarction.  The VA examiner rendered diagnoses of coronary artery disease, status post coronary percutaneous angioplasty, and essential hypertension.

On August 2012 VA examination, the examiner provided diagnoses of coronary artery disease and acute, subacute, or old myocardial infarction.  The examiner reported that the appellant's coronary artery disease status post myocardial infarction qualified as ischemic heart disease.  With regard to etiology, the examiner indicated that there was conflicting medical evidence, and that she could not provide an opinion to resolve the issue without the resort to mere speculation.  The examiner reasoned that the appellant was diagnosed with coronary artery disease in September 2002, however the episode of chest pain that he had in May 2001 was very suggestive of a coronary event/unstable angina.  This episode happened while he was stationed in Nicaragua, and the medical evaluation, chest x-ray, and EKG had been performed there.  The examiner stated that it was a resort to mere speculation whether the appellant had a medical evaluation up to the current medical standards.  It is very likely that there were certain limitations of the medical evaluation the appellant had at that time, and it was possible that the diagnosis of coronary artery disease was missed.

In an October 2012 addendum by the same VA examiner, it was noted that service treatment records did not show any evidence that the appellant suffered an acute myocardial infarction, cardiac arrest, or a cerebrovascular accident during ACDUTRA from April 2001 through May 2001.  The appellant was initially diagnosed with coronary artery disease in September 2002.  The examiner could not find any evidence that the appellant was on ACDUTRA or INADCUTRA at that time, so she could not resolve this issue without the resort to mere speculation.

In February 2014, the Board determined that the August 2012 VA examination had been inadequate as it did not clearly address whether the appellant had current cardiovascular disease that was related to service.  The examiner had stated that the episode of chest pain that the appellant had in May 2001 was very suggestive of a coronary event/unstable angina and it was possible that the diagnosis of coronary artery disease was missed; however, using such terminology as "suggestive" and "possible" was speculative in nature.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (noting that a diagnosis that appellant was "possibly" suffering from schizophrenia was deemed speculative).  Additionally, the October 2012 addendum, did not address whether or not the May 2001 incident in service represented the clinical onset of cardiovascular disease or a permanent increase in its severity beyond its natural progress.  

In January 2013 correspondence, Dr. N.A.O., a private physician, noted that the appellant felt a strong chest pain while he was carrying a heavy load on his back in May 2001, while in Guatemala.  Dr. N.A.O. opined that after an evaluation of the appellant's medical records, "it was at least is likely as not that his coronary artery disease is service connected due to time of presentation." Dr. N.A.O. noted that the appellant had symptoms suggestive of a heart disease; he also was relieved with nitroglycerine pills, which improves heart conditions due to its conversion to nitric oxide and causing potent vasodilation.  Dr. N.A.O. indicated that heart attacks may occur after a sudden increase in physical activities, such as what the appellant was doing.  Dr. N.A.O. commented that the appellant did not have any type of blood work or further evaluation to document this problem; with no other symptoms and due to the outcome and history after that episode, it all suggested that he was presenting with a heart problem while in Guatemala.

In November 2013 correspondence, Dr. M. Q. reported that the appellant was on active duty in May 2001 when he presented with sudden onset shortness of breath, diaphoresis, and chest pain for which he received nitroglycerin and IV fluids with improvement of symptoms.  Then in September 2002, he presented a second episode of chest pain and abnormal heartbeat and underwent a coronary angiography, cardiac catheterization and percutaneous angioplasty.  Dr. Q. stated that the cardiovascular disease started in May 2001 during ACDUTRA and continued with severe complications.

In July 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the appellant's claim.  The requested opinion was received in September 2013 from Dr. I.S.J, who was also the Director of Cardiac Catheterization Laboratories.  The VHA examiner summarized the evidence and indicated concurrence with the October 2012 addendum, in that there was no evidence that the appellant suffered a myocardial infarction, cardiac arrest or cerebrovascular accident during the period of ACDUTRA in April to May 2001.  The physician stated that in summary, the appellant had an episode of chest pain and shortness of breath after inhaling cement, while on ACDUTRA in May 2001.  At that time, there was no evidence that the appellant had a myocardial infarction, cardiac arrest or cerebrovascular accident.  The appellant subsequently suffered a myocardial infarction in September 2002 and was diagnosed with coronary artery disease, hypertension, and old myocardial infarction during a VA examination.  The physician acknowledged that the appellant had a current disability; however, when it came to the question of whether the problem had its clinical onset or was permanently increased in severity beyond its natural progress during the April to May 2001 period of ACDUTRA, it was more likely than not that the answer was no."  The VHA examiner found that the evidence pointed to the fact that it was unlikely that the appellant had an acute coronary syndrome that was missed, and that the myocardial infarction in October 2002 and the subsequent problems related to the coronary disease were caused by the event in April-May 2001.  It is noted that the examiner mistakenly noted that the September 22, 1996, Report of Medical History was taken four months after the appellant's May 2001 incident.  The examiner assessed that the appellant did not have EKG changes; his symptoms were triggered by the inhalation of cement and were likely related to the transient respiratory changes related to this; and he may have had some underlying transient respiratory issues likely caused by an upper respiratory infection (for which he was taking cold medicines) even before the cement inhalation.  The examiner also noted that the highest risk for myocardial infarction preceded by an episode of unstable angina (chest pain at rest) occurs in the first one to three months, but not 12-16 months later after the episode of chest pain, as in this case.  

The VHA examiner found that the evidence pointed to a lack of a causal relationship between the events from April to May 2001 and the subsequent problems of the appellant.  The physician indicated that the appellant did have coronary disease and an old myocardial infarction, and problems related to his cardiovascular disease.  However, the examiner opined that it was more likely than not that the incidences in May 2001 were not the trigger or the cause of a significant worsening of the appellant's cardiovascular disease.

In the July 2014 Joint Motion for Vacatur and Remand, the parties agreed that the September 2013 VHA medical opinion was inadequate.  In this regard, the VHA examiner had misstated that the March 2002 report that the appellant was in good health and not taking any medications was from September 2001.  The "September 2001" statements were used to support the examiner's negative nexus opinion and that he found it relevant that appellant was asymptomatic four months after the incident in question.  Thus, because the March 2002 medical examination appeared to be the chronologically closest medical evidence on point, the chronology error could not be deemed harmless.  The VHA examiner also failed to account for the "abnormal" March 2002 EKG results from the examination at which appellant reported his "good health."  The parties agreed the VHA examiner's failure to account for the military examiner's notation that appellant experienced
chest pain the prior summer, had abnormal "mild Q waves at V3" on his EKG,
and required evaluation by cardiology, rendered the September 2013 opinion inadequate. 

The parties of the July 2014 Joint Motion for Vacatur and Remand also agreed that  because the medical opinion of Dr. N.A.O. raised the issue of whether nitroglycerine would have relieved appellant's in-service symptoms had they not been related to a heart problem.  The parties determined that the VHA examiner's conclusion that "there was no evidence that the patient had a myocardial infarction, cardiac arrest, or cerebrovascular accident," did not fully inform the Board on the significance of this medication.  In this regard, the National Institutes of Health was referenced which cited that nitroglycerine was typically used to treat episodes of angina (chest pain) in people who have coronary artery disease (narrowing of the blood vessels that supply blood to the heart)." See Nitroglycerin, Medline Plus, available at: http://www.nlm.nih.gov/medlineplus/druginfo/meds/a601086.html (visited June 20, 2014). 

A private medical opinion from A. A., M.D., dated in October 2014, shows that the appellant's VA claims file, including in-service and post-service medical records were said to have been reviewed.  Relevant medical records consistent with those as set forth above were identified, and relevant medical treatises were referenced.  Dr. A. opined that the appellant more likely than not had angina at the very least and possibly a non-ST segment elevation myocardial infarction while in service in 2001.  In the medical records he had been described as having chest pain, being cold and sweaty.  These were said to be fairly classic signs of cardiac stress/heart attack.  Additionally, his symptoms resolved with nitroglycerine which was a vasodilator and will help ease the symptoms of a heart attack.  Unfortunately, there were no cardiac markers, such as troponins or creatine kinase-MB values done to assess if there was any cardiac event going on.  It was said to be possible for an individual to have angina or a non-ST segment elevation myocardial infarction without EKG changes - but they are both still defined as cardiac events.  Additionally, 10 months later on a subsequent EKG, he was noted to have Q waves which were most often associated with a prior history of heart damage secondary to a myocardial infarction.  A year and a half after the incident in service, the appellant had a troponin positive myocardial infarction and underwent angioplasty which showed three vessel disease.  It was unlikely that a year and a half earlier, he had clean arteries as plaque builds up in the arteries over a long time.  The 2012 VA examination report was said to have agreed that the appellant's presentation in 2001 was suggestive of a cardiac event and that the diagnosis of coronary artery disease had been missed.  The same examiner then stated a month and a half later that there is no evidence that the appellant suffered an acute myocardial infarction.  This was said to be because there were never any cardiac markers done at the time of presentation in 2001.  Dr. A. indicated that she disagreed with the VHA examiner that (1) the presentation in 2001 was not cardiac in nature because of a lack of EKG changes, in that it could have been a non-ST segment elevation myocardial infarction which can present without EKG changes, (2) that the appellant's symptoms were respiratory in nature, in that the appellant presented hours after the incident and was never treated with any respiratory therapy to resolve a respiratory event; and (3) the appellant was asymptomatic four months later, in that there was no documentation to this effect as the VHA examiner had read the dates wrong on a report as the report relied upon was actually from five years prior to the in-service cardiac event.

Dr. A. concluded that it was more likely than not that the appellant's 2001 chest pain, sweating, and clamminess that woke him at 03:00 am were secondary to a cardiac event; and while he was treated with a cardiac drug, he was never worked up properly with cardiac enzymes to check for a cardiac event.  Additionally, less than two years later he had a myocardial infarction and was found to have triple vessel cardiac disease; because plaques in the arteries develop over a long time, it was, therefore, unlikely that he was free from atherosclerosis less than two years earlier.

It is the responsibility of the Board to review all the evidence of record and reach a conclusion by applying the  standard of review set forth above.  The Board has the  "authority to discount the weight and probity of evidence in light of its own inherent  
characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir.  1997). "[I]t is not error for the BVA to favor the opinion  of one competent medical expert over that of another when  the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence." " Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

In the present case, a current disability has been established.  A cardiac event during a period of ACDUTRA has also been established.  Dr. A. concluded that the appellant more likely than not had angina at the very least and possibly a non-ST segment elevation myocardial infarction while in service in 2001; and that the symptoms were likely secondary to a cardiac event.  The Board finds probative the private medical opinion of Dr. A. as it was definitive, based upon a complete review of the appellant's claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Thus, the Board finds the medical evidence of record is at the very least in relative equipoise as to whether the cardiac event experienced by the appellant represented a disease or injury incurred or aggravated in the line of duty, to include an acute myocardial infarction or cardiac arrest.

While further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the appellant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Resolving reasonable doubt in the appellant's favor, as the evidence is at the very least in relative equipoise, service connection for coronary artery disease status post coronary percutaneous angioplasty is warranted.



ORDER

Service connection for coronary artery disease status post coronary percutaneous angioplasty is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


